UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7145



HORACE L. FALLS, JR.,

                                              Plaintiff - Appellant,

          versus


C. D. CUMMINGS, individually, and in his of-
ficial capacity as an officer of the Blacks-
burg Police Department; TOWN OF BLACKSBURG,
VIRGINIA;   MONTGOMERY   REGIONAL  HOSPITAL,
INCORPORATED,

                                           Defendants - Appellees,

          and


RANDY ACRES, individually, and as an agent of
Montgomery Regional Hospital, Incorporated,

                                                          Defendant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CA-97-490-7-R)


Submitted:   January 18, 2000             Decided:   March 14, 2000


Before MOTZ and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Louis Dene, Joseph F. Dene, DENE & DENE, P.C., Abingdon, Virginia,
for Appellant. David B. Hart, Peter D. Vieth, WOOTEN & HART, P.C.,
Roanoke, Virginia; Kathleen A. Dooley, Blacksburg Town Attorney,
Blacksburg, Virginia; Mary M. H. Priddy, GOODMAN, WEST & FILETTI,
P.L.L.C., Glen Allen, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Horace L. Falls, Jr., appeals the district court's order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.

We have reviewed the record and the district court's opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Falls v. Cummings, No. CA-97-490-7-R

(W.D. Va. Aug. 11, 1999).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2